EXHIBIT 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE


to: Stephen Easterbrook
This agreement (this “Agreement”), dated as of October 31, 2019, by and between
McDonald’s Corporation and you, sets forth terms of your separation from service
with McDonald’s.
This Agreement shall be binding on you, your heirs, successors and assigns, and
on McDonald’s.  “McDonald’s” as used in this Agreement, includes McDonald’s
Corporation, McDonald’s USA, LLC, all of their respective subsidiaries,
affiliates and related entities and companies, and their current and former
directors, officers, agents, employees, insurers and attorneys, and all employee
benefit plans and arrangements and their administrators trustees and other
fiduciaries, and all successors and assigns of all of the foregoing.
In consideration of the mutual covenants and promises contained herein, and for
other good and valuable consideration, the adequacy and receipt of which are
hereby acknowledged, you and McDonald’s agree to the following:
TERMINATION DATE
Your date and time of termination (“Termination Date”) shall be close of
business November 1, 2019.
ACCRUED OBLIGATIONS
Your final paycheck shall include all base salary earned by you as well as any
accrued but unused vacation and personal days as of your Termination Date.
All payments to you, as set forth in this Agreement, shall be issued in
accordance with, and subject to any withholding required by, all federal, state
and local laws.
BENEFITS TERMINATION
Your Termination Date shall be your “termination date” (or equivalent term) for
purposes of McDonald’s benefits plans and programs, including, but not limited
to, the 401(k) Plan and insurance plans.  Without limiting the generality of the
foregoing, your active participation in McDonald’s welfare plans, such as the
health (medical, dental and vision), group insurance and spending account plans
shall end as of your Termination Date.  For information on continuing health or
healthcare spending account plans through COBRA, see below.  McDonald’s reserves
the right, in its sole discretion, to change or discontinue its benefit programs
at any time, with or without prior notice.
SEVERANCE
Pursuant to the McDonald’s Corporation Officer Severance Plan (the “Severance
Plan”), you shall be entitled to twenty-six (26) “Weeks of Severance” (as
defined in the Severance Plan), which amount shall



Separation Agreement Page 1 of 15

--------------------------------------------------------------------------------


be paid in a lump sum six (6) months following the Termination Date (or, if
applicable, in accordance with Section 7.1 of the Severance Plan).
TARGET INCENTIVE PLAN (TIP)
If there is a TIP payment for 2019, you shall be eligible for a pro-rated 2019
TIP payment payable on or about March 1, 2020, but in no event later than March
15, 2020, based on actual performance for 2019 as determined by the Compensation
Committee of the Board of Directors of McDonald’s Corporation.  Your TIP shall
be pro-rated to your Termination Date and shall be administered consistent with
the TIP requirements.
CONTINUATION OF HEALTH COVERAGE
If you are participating in the medical, dental or vision plan coverage under
the Health Plan as of your Termination Date, you may elect to continue such
coverage for 18 months (or longer if required by law). This is known as “COBRA”
coverage.  If you file a timely election to take COBRA coverage, you shall pay
the applicable employee cost for that coverage (i.e., the cost you are currently
paying as an active employee) and, pursuant to the Severance Plan, McDonald’s
shall pay the remainder of the cost through May 31, 2020.  You shall only be
permitted to take the COBRA coverage if you pay the applicable employee cost. 
McDonald’s shall not withhold your share of these costs from any other payments
due to you hereunder.  Beginning on June 1, 2020, your COBRA premium for any
remaining months of COBRA coverage shall be increased to 102% of the full COBRA
premium cost (including both the employee and employer costs for the coverage). 
McDonald’s shall not pay any portion of the cost of COBRA coverage beyond May
31, 2020, regardless of whether you or your eligible dependents have an
additional qualifying event under COBRA.  Notwithstanding the foregoing, if
COBRA coverage is no longer required to be provided under the federal laws
governing COBRA, all payments for COBRA coverage shall also end.  Further
information about COBRA coverage shall be provided by the Health Plan
Administrator.
STOCK OPTIONS AND PERFORMANCE-BASED RESTRICTED STOCK UNITS
Each stock option and performance-based restricted stock unit (“RSU”) award held
by you on your Termination Date shall be treated in accordance with the terms of
the McDonald’s Corporation 2012 Omnibus Stock Ownership Plan and the applicable
stock option or RSU award agreement governing your awards (collectively, the
“Grant Materials”).  Without limiting the generality of the foregoing, the
parties agree that your termination of employment on your Termination Date shall
be considered a termination of employment by McDonald’s without “Cause” within
the meaning set forth in the applicable Grant Materials.  For the avoidance of
doubt, your termination of employment shall not be considered a “Termination
with At Least 68 Years of Combined Age and Service” within the meaning set forth
in the applicable Grant Materials.
For more detailed information on the treatment of your stock options and RSUs
upon your Termination Date, please refer to the sections of the applicable Grant
Materials.


Separation Agreement Page 2 of 15

--------------------------------------------------------------------------------

Stock Options
Pursuant to the terms of the applicable Grant Materials, you shall be permitted
to exercise your outstanding stock option awards as provided in the following
chart.
Options Granted
Options that May Be Exercised
Last Date to Exercise
(If the last date to exercise is a weekend or a U.S. holiday, the last date
shall be the previous business day.)
All outstanding option grants
Options that are currently vested or exercisable or would have become vested or
exercisable within three (3) years following your Termination Date shall
continue to vest or become exercisable pursuant to the original schedule. 
Options that are not scheduled to vest or become exercisable within three (3)
years following your Termination Date shall be forfeited.
The third (3rd) anniversary of your Termination Date, or such earlier date on
which such options expire in accordance with the applicable Grant Materials.



Performance-Based Restricted Stock Units (RSUs)
Pursuant to the terms of the applicable Grant Materials, you shall be eligible
to vest in a portion of your unvested RSUs (and any corresponding dividend
equivalents), prorated based upon the number of months (with partial months
counted as full months) elapsed from the applicable grant date to the
Termination Date, at the end of the applicable performance period to the extent
the applicable performance goals are achieved, as determined by the Compensation
Committee of the Board of Directors of McDonald’s Corporation.  RSUs that vest
shall be paid out in the form of shares of McDonald’s stock (or in cash in
McDonald’s sole discretion).
FULL SETTLEMENT
You acknowledge that the payments described above under the sections entitled
“Severance,” “Target Incentive Plan (TIP),” “Continuation of Health Coverage”
and “Stock Options and Performance-Based Restricted Stock Units” are your sole
entitlements under the Severance Plan, the TIP and the 2012 Omnibus Stock
Ownership Plan and, other than the benefits expressly set forth in this
Agreement, that you shall not be entitled to any other severance or termination
pay under such plans or any other benefit plans of McDonald’s or rights with
respect to compensation under such plans or any other benefit plans of
McDonald’s that was unvested as of the date hereof.
RESIGNATIONS
I, Stephen Easterbrook, hereby tender my resignation as President and Chief
Executive Officer of McDonald’s Corporation, effective as of my Termination
Date.  In addition, I hereby tender my resignation, effective as of my
Termination Date, as a member of the Board of Directors of McDonald’s
Corporation, from any other officer and director positions that I currently hold
with any McDonald’s group company or affiliated company and for which I do not
otherwise tender a separate resignation,


Separation Agreement Page 3 of 15

--------------------------------------------------------------------------------

and from my Trustee position with Ronald McDonald House Charities, Inc.  While
McDonald’s and I hereby agree that such resignations are intended to be
self-effectuating, I further agree to execute any documentation that McDonald’s
determines necessary or appropriate to facilitate such resignation.
COOPERATION WITH McDONALD’S
Except as described below in this section and the section entitled “Right to
Enforce Agreement and Cooperate with the Government,” you agree to reasonably
assist and cooperate with McDonald’s (and its outside counsel) (subject to
McDonald’s payment of reasonable out-of-pocket expenses, including travel
expenses, incurred by you) in any pending, threatened or future investigations,
charges, complaints, lawsuits, arbitrations, regulatory actions or other claims
or proceedings in the event that McDonald’s determines that you may have
knowledge or be a witness relating to the investigation, charge, complaint,
lawsuits, arbitration, regulatory action or other claim or proceedings. 
Notwithstanding the foregoing, this section does not require you to assist and
cooperate with McDonald’s in any claim, lawsuit or proceeding brought by you
against McDonald’s for breach of this Agreement or for a claim that is excepted
from the General Release below.
GENERAL RELEASE
In exchange for the payments and benefits set forth above in this Agreement, you
(and anyone claiming through you or on your behalf, including your heirs and
assigns) agree to release McDonald’s, to the fullest extent permitted by law,
with respect to any and all claims, actions, causes of action, complaints,
grievances, demands, allegations, promises and obligations for damages, and any
and all other demands you may have against McDonald’s or have ever had, whether
known or unknown, concerning, relating to, or arising out of any alleged acts or
omissions by McDonald’s from the beginning of time to the date on which you
execute this Agreement.
The claims you are releasing include, without limitation, the claims as defined
in this Agreement, any additional claims asserted on your behalf by legal
counsel (if any) or by any individual, entity or government agency, and all
other claims arising under any act, statute, constitution, regulation, executive
order, ordinance, or the common law, including any claims for attorneys’ fees
and/or costs.  Without limiting the generality of the foregoing and subject to
the exceptions listed in the section below entitled “Right to Enforce Agreement
and Cooperate with the Government,” the claims released by you hereunder
include, but are not limited to:

(a)
all claims for or related in any way to your employment, compensation, other
terms and conditions of employment, or cessation of employment with McDonald’s;

(b)
all claims that were or could have been asserted by you or on your behalf:  (i)
in any federal, state or local court or tribunal; (ii) under any public policy
or common law theory; (iii) under any employment agreement or contract, other
agreement or contract, or tort (including, but not limited to, claims for
infliction of emotional distress); or (iv) under any federal, state, or local
law, regulation, ordinance, or executive order;

(c)
any and all claims that McDonald’s is obligated to pay or owes any compensation
or payments to you in connection with any ideas, information, inventions,
processes, procedures, systems, methods, intellectual property or other
materials that you may have developed, produced, created, designed, modified,
improved, enhanced or revised during your employment with 



Separation Agreement Page 4 of 15

--------------------------------------------------------------------------------



McDonald’s or disclosed to McDonald’s, including, without limitation, any
trademarks, service marks, trade dress, copyrights, patents and/or trade
secrets, (collectively referred to in this Agreement as “Materials”); and

(d)
any and all claims that were or could have been asserted by you or on your
behalf arising under any law, including, but not limited to, and as in effect or
amended from time to time:  Title VII of the Civil Rights Act of 1964 (“Title
VII”), Civil Rights Act of 1866 (42 U.S.C. Section 1981), Civil Rights Act of
1991 (42 U.S.C. Section 1981a), , Americans with Disabilities Act (“ADA”),
Employee Retirement Income Security Act, Family and Medical Leave Act, Uniformed
Services Employment and Reemployment Rights Act (“USERRA”), Genetic Information
Nondiscrimination Act (“GINA”), Equal Pay Act, Fair Credit Reporting Act,
Immigration Reform Control Act, Occupational Safety and Health Act, Employee
Polygraph Protection Act, Worker Adjustment and Retraining Notification Act
(“WARN Act”), Lilly Ledbetter Fair Pay Act of 2009, any state or federal
consumer protection and/or trade practices act, Illinois Human Rights Act,
Illinois Wage Payment and Collection Act, Illinois Equal Wage Act, Illinois
Equal Pay Act of 2003, Illinois Minimum Wage Law, Illinois Worker Adjustment and
Retraining Notification Act (“Illinois WARN Act”), the anti-retaliation
provisions of the Illinois Workers Compensation Act, the Illinois Whistleblower
Act and any other whistleblower statute, the New York Human Rights Law, and any
state or federal consumer protection and/or trade practices act.

Without limiting the generality of the foregoing, the claims you are releasing
include any claim that any future nonpayment or difference in amount, timing or
duration of wages, salaries, bonuses, benefits (such as under the 401(k) Plan,
Deferred Compensation Plan, insurance plans, TIP or the 2012 Omnibus Stock
Ownership Plan) or other compensation is discriminatory under, Title VII, the
ADA and the Rehabilitation Act of 1973, all as amended or modified in operation
by the Lilly Ledbetter Fair Pay Act of 2009, and all such claims under all
federal, state and local law, as heretofore or hereafter amended or modified in
operation.
YOU UNDERSTAND BY SIGNING THIS AGREEMENT, YOU ARE GIVING UP ALL CLAIMS AGAINST
McDONALD’S, except those expressly excepted by this Agreement or otherwise not
waivable by law.  You agree that this Agreement provides benefits to you that
are above and beyond anything to which you are otherwise entitled.
RIGHT TO ENFORCE AGREEMENT AND COOPERATE WITH THE GOVERNMENT
Nothing in this Agreement shall prohibit or interfere with your right to bring
any action to enforce the terms of this Agreement or to file a charge or
complaint, report a violation of the law, communicate, testify, assist,
cooperate, or participate in an investigation, proceeding or hearing conducted
by the Equal Employment Opportunity Commission, the Department of Justice, the
Securities and Exchange Commission or other federal, state or local agency or
commission without prior authorization or approval of the Law Department or any
other McDonald’s official or representative, and you are not required to report
such actions to McDonald’s.  Furthermore, nothing in this Agreement prohibits or
restricts your ability to share confidential company information regarding
possible violations of the law with any federal, state or local government
agency, and to accept monetary awards for providing information about violations
of the law to any such agency (sometimes referred to as “whistleblower awards”
or “informant awards”) under any whistleblower law, rule or program.  However,
except where otherwise prohibited by law, the consideration provided to you in
this Agreement shall be the sole relief



Separation Agreement Page 5 of 15

--------------------------------------------------------------------------------

provided to you for all claims you previously asserted or could have asserted. 
You are not, and shall not be, entitled to recover, and you agree to waive, to
the fullest extent permitted by law, any back pay, back benefits, damages for
emotional distress, other actual or compensatory damages, punitive damages,
interest, and other monetary benefits or other personal relief or recovery
against McDonald’s in connection with any such claim, charge or proceeding of
any kind without regard to which entity or person has brought such claim,
charge, complaint or proceeding, except for whistleblower or informant awards as
set forth above.
IMMUNITY FROM LIABILITY FOR CONFIDENTIAL DISCLOSURE OF A TRADE SECRET TO THE
GOVERNMENT OR IN A COURT FILING
Under the Defend Trade Secrets Act, you cannot be held criminally or civilly
liable under any federal or state trade secret law or under this Agreement for
the disclosure of a trade secret made in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law.  You likewise cannot be held criminally or civilly liable under any federal
or state trade secret law for disclosure of a trade secret made in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  Also, if you file a lawsuit for retaliation by McDonald’s for
reporting a suspected violation of law, you may disclose a trade secret to your
attorney and you may use the trade secret information in the court proceeding if
you file any document containing the trade secret or confidential information
under seal and you do not otherwise disclose the trade secret, except pursuant
to court order. 
RETURN OF McDONALD’S PROPERTY; DEDUCTIONS FROM PAY FOR MONEY OWED TO McDONALD’S
On or by your Termination Date, you shall return to McDonald’s all documents,
manuals, office equipment, credit cards, and other things belonging to
McDonald’s that you have borrowed or which, to the best of your knowledge, you
possess or control.  You authorize McDonald’s to deduct from your paycheck or
any other payments contemplated by this Agreement, any money owed McDonald’s as
a result of items that are not returned or for loans or advances you have
received and which remain unpaid, if you agreed to allow such deductions at the
time the loans or advances were made.
NON-DISPARAGEMENT AND LIMITATIONS ON PUBLICATIONS
From and following the date of this Agreement, you agree to refrain from all
conduct, verbal or otherwise (including, but not limited to, postings on the
internet and/or on any social media outlet, such as Twitter and Facebook) that
disparages or damages or could disparage or damage the reputation, goodwill, or
standing in the community of McDonald’s, its past or current parents,
subsidiaries or joint ventures, or any of its or their past or present officers,
directors or employees.  While communicating about McDonald’s via social media
or otherwise, you further agree that your communications shall clearly state
that you are not employed by and do not represent McDonald’s and shall be
clearly identified as representing your personal views and not those of
McDonald’s.
Without limiting the generality of the foregoing, you further agree that, you
shall not, for five (5) years following your Termination Date publish any
articles or books about McDonald’s, its business or any director, officer,
employee, franchisee or supplier of McDonald’s, or grant an interview relating
to


Separation Agreement Page 6 of 15

--------------------------------------------------------------------------------

McDonald’s to any representative of the public media, without the prior written
consent of McDonald’s General Counsel, Jerry Krulewitch, or his successor.
For clarification, your filing a charge, reporting a violation of law,
cooperating, or participating in an investigation or proceeding conducted by the
Equal Employment Opportunity Commission, the Department of Justice, the
Securities and Exchange Commission or other federal, state, or local agency, as
outlined in the section entitled “Right to Enforce Agreement and Cooperate With
the Government,” shall not be a violation of your obligations under this
section.  Similarly, the parties agree that nothing in this Agreement is
intended or shall be interpreted so as to interfere with any rights you may have
under the United States Defend Trade Secrets Act, as outlined in the section
entitled “Immunity From Liability for Confidential Disclosure of a Trade Secret
to the Government or in a Court Filing.”
LICENSE TO RIGHT OF PUBLICITY
You hereby grant to McDonald’s the irrevocable, unrestricted worldwide right to
use, publish, display, broadcast, edit, modify and distribute materials bearing
your name, voice, image, likeness, music, statements attributable to you or any
other identifiable representation of you in connection with or related to your
employment with McDonald’s (collectively, “your Likeness”) in any form, style,
color or medium whatsoever now existing.  You agree that all materials
containing your Likeness are and shall remain the sole and exclusive property of
McDonald’s, and you hereby assign any proprietary right you may have in such
materials to McDonald’s.  You hereby release and forever discharge McDonald’s
from any and all liability, claims and damages relating to the use of your
Likeness and you waive any right you may have to inspect or approve the finished
materials or any part or element thereof that incorporates your Likeness.
ASSIGNMENT OF INTELLECTUAL PROPERTY
You hereby agree and covenant that you have made and, that at all times after
your Termination Date shall make, prompt full written disclosure to McDonald’s
and hold in trust for the sole right, benefit, and use of McDonald’s:  any
confidential information, ideas, inventions, innovations, discoveries,
improvements, developments, methods, designs, trademarks, trade names, service
marks, logos, trade dress, analyses, drawings, recipes, reports and all similar
or related information, whether or not patentable, and any works of authorship,
whether or not copyrightable (collectively “Inventions”), that originated with
you in whole or in part during the period of your employment with McDonald’s. 
You agree and acknowledge that any and all Inventions shall remain the exclusive
property of McDonald’s.  You hereby expressly and fully assign to McDonald’s
exclusive right, title and interest to all Inventions that originated with you
in whole or in part during the period of your employment, whether written or
not, and whether or not patentable or eligible for protection under copyright
law, and fully waive any claims or rights you may have therein.  You agree to
assist McDonald’s, at McDonald’s expense, in perfecting such transfer or
assignment by taking all necessary actions and executing all documents as may be
required.  You understand that the foregoing shall not apply to Inventions (a)
developed on your own time, (b) without the use of Confidential Information (as
defined below in the section entitled “Confidential Information”), proprietary
information and/or trade secrets belonging to McDonald’s or without McDonald’s
supplies, equipment, facilities, or property, and (c) that are not based on any
work performed for McDonald’s or related in any way to McDonald’s business or
actual or demonstrably anticipated research or development (which, to preclude
any possible uncertainty, you have listed on Attachment A hereto).  Any
assignment to McDonald’s of Inventions includes all rights of attribution, 


Separation Agreement Page 7 of 15

--------------------------------------------------------------------------------

paternity, integrity, modification, disclosure and withdrawal, and any other
rights throughout the world that may be known as or referred to as “moral
rights,” “artist’s rights,” “droit moral,” or the like (collectively, “Moral
Rights”).  To the extent that Moral Rights cannot be assigned under applicable
law, you hereby waive and agree not to enforce any and all Moral Rights,
including, without limitation, any right to identification of authorship or
limitation on subsequent modification that you may have in the assigned
Inventions.  You further acknowledge that all original works of authorship that
were made by you (solely or jointly with others) within the scope of and during
the period of employment with McDonald’s and which are protectable by copyright
are “works made for hire,” as that term is defined in the United States
Copyright Act (17 USC § 101) or under any similar concept or other applicable
copyright law (to the extent U.S. copyright law does not apply).  The provisions
of this section shall be binding upon you and your heirs, executors and
administrators.
ENFORCEMENT OF PROPRIETARY RIGHTS
At McDonald’s expense, you shall assist McDonald’s after your termination of
employment in every proper way to obtain, and from time to time to enforce,
United States and foreign Proprietary Rights relating to Intellectual Property
in any and all countries, subject to the terms of the section entitled
“Cooperation with McDonald’s.”  To that end, you shall execute, verify and
deliver such documents and perform such other acts (including appearances as a
witness) as McDonald’s may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining and enforcing such Proprietary
Rights and the assignment thereof.
NON-SOLICITATION OF EMPLOYEES; NON-INTERFERENCE WITH BUSINESS RELATIONSHIPS;
CONFIDENTIALITY OF EMPLOYEE NAMES; NON-DISTURBANCE
For a period of two (2) years following your Termination Date, you agree and
covenant that you shall not, on your own behalf or on behalf of any other person
or entity (a) directly or indirectly, solicit for employment or assist in the
solicitation of any “salaried” employee of McDonald’s, whether employed at the
corporate office or in the field (including at McDonald’s restaurants); (b)
provide to any prospective employer the identities of any of McDonald’s
“salaried” employees; (c) assist any of McDonald’s “salaried” employees in
obtaining employment with your new employer through the dissemination of resumes
or otherwise; (d) release names of any McDonald’s “salaried” employees to
recruiters, headhunters or employment agencies; and (e) directly or indirectly
entice or induce any vendor, supplier, manufacturer, franchisee, consultant,
independent contractor, service provider or partner of McDonald’s to reduce,
divert or curtail its relationship with McDonald’s.  This section shall not
prohibit you from soliciting, providing information about or assisting any
former “salaried” employees of McDonald’s whose employment has been terminated
involuntarily and without cause.
NON-COMPETE
You acknowledge that McDonald’s is engaged in a highly competitive business and
has a compelling business need and interest in preventing release or disclosure
of its confidential, proprietary and trade secret information as defined in this
Agreement.  Moreover, you acknowledge that McDonald’s has highly valuable,
long-term and near-permanent relationships with certain customers, suppliers,
manufacturers, franchisees, employees and service organizations which McDonald’s
has a legitimate interest in protecting and that you, by virtue of your position
with McDonald’s, had, have and will continue to have access to these customers,
suppliers, manufacturers, franchisees, employees and service



Separation Agreement Page 8 of 15

--------------------------------------------------------------------------------

organizations as well as the confidential, proprietary and trade secret
information as defined in this Agreement.  You also acknowledge that McDonald’s
has invested substantial time, money and other resources in building and
maintaining goodwill, reputation and a valuable brand and system.  You
acknowledge and agree that, in performing services for McDonald’s, you were
placed in a position of trust with McDonald’s and that, because of the nature of
the services provided by you to McDonald’s, Confidential Information will become
engrained in you, so much so that you would inevitably or inadvertently disclose
such information in the event you were to provide similar services to a
competitor of McDonald’s.  As such, you agree and covenant that for a period of
two (2) years following your Termination Date:  (a) you shall not either
directly or indirectly, alone or in conjunction with any other party or entity,
perform any services, work or consulting for one (1) or more Competitive
Companies (as defined below) anywhere in the world; and (b) you shall not
perform or provide, or assist any third party in performing or providing,
Competitive Services anywhere in the world, whether directly or indirectly, as
an employer, officer, director, owner, employee, partner or otherwise, of any
person, entity, business, or enterprise.
For the purposes of this Agreement, “Competitive Companies” shall mean any
company in the restaurant industry (whether informal eating-out or ready-to-eat)
that competes with the business of McDonald’s, including any business in which
McDonald’s engaged during the term of your employment and any business that
McDonald’s was actively considering conducting as of your Termination Date. 
Examples of Competitive Companies include, but are not limited to:  Arby’s,
BoJangle’s, Burger King/Hungry Jacks, Caffè Nero, Checker’s, Chick-fil-A,
Chipotle, Costa, Culver’s, Denny’s, Domino’s Pizza, Dunkin’ Brands, Five Guys,
Greggs, Hardee’s, In-N-Out Burger, Jack-in-the-Box, Jamba Juice, Long John
Silver’s Quick Service Restaurant Holdings (and all of its brands and
subsidiaries), Panera Bread, Papa John’s, Popeye’s Chicken, Potbelly, Q-doba,
Quiznos, Seven-Eleven, Sonic, Starbucks, Subway, Tim Horton’s, WaWa, Wendy’s,
YUM Brands, Inc. (including, but not limited to, Taco Bell, Pizza Hut, Kentucky
Fried Chicken and all of YUM Brands, Inc.’s subsidiaries) and their respective
organizations, partnerships, ventures, sister companies, franchisees, affiliates
or any organization in which they have an interest and that are involved in the
restaurant industry (whether informal eating-out or ready-to-eat) anywhere in
the world, or that otherwise compete with McDonald’s.  You agree to consult with
McDonald’s General Counsel, Jerry Krulewitch, or his successor, for
clarification as to whether or not McDonald’s views a prospective employer,
consulting client or other business relationship you may have or have had in the
restaurant industry (whether informal eating-out or ready-to-eat) not listed
above as a Competitive Company.
For the purposes of this Agreement, “Competitive Services” means the design,
development, manufacture, marketing or sale of a product, product line or
service that competes with any product, product line or service of McDonald’s as
they presently exist or as may be in existence or development on your
Termination Date.
You agree that you shall notify McDonald’s prior to engaging in any way with a
Competitive Company, and you further acknowledge and agree that McDonald’s may
contact the Competitive Company and reveal the terms of the restrictive
covenants in this Agreement.  This Agreement is not meant to prevent you from
earning a living or fostering your career, but rather to prevent any competitive
business from gaining any unfair advantage from your knowledge of McDonald’s
Confidential Information, trade secrets and/or proprietary information.


Separation Agreement Page 9 of 15

--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION
You acknowledge that during your employment with McDonald’s you have formulated,
established and otherwise had access to and knowledge of McDonald’s Confidential
Information as defined in this Agreement.  You further acknowledge that the
preservation of a continuing business relationship between McDonald’s and its
customers, franchisees, suppliers and manufacturers is of critical importance to
the continued business success of McDonald’s and that it is the policy of
McDonald’s to safeguard as confidential the identity and special needs of
certain customers, franchisees, suppliers, manufacturers, representatives and
key employees.  You also acknowledge that McDonald’s has invested substantial
time, money and other resources in building and maintaining goodwill, reputation
and a valuable brand and system.
In view of the foregoing, you agree and covenant that at all times after your
Termination Date:  (a) you shall hold in strict confidence and shall not use,
disclose, communicate, or distribute, to any person(s), firm or corporation, any
Confidential Information (as defined herein), except as may be authorized and
required in connection with your work for McDonald’s, unless you are compelled
to do so by judicial process, or unless the General Counsel of McDonald’s
expressly authorizes such in writing; (b) you shall not take, but shall leave
with McDonald’s, all records (including electronic data) and papers and all
other items of whatever nature that contain Confidential Information; and (c)
you shall not write, confirm or otherwise communicate or publish to any person
or entity any of McDonald’s trade secrets, proprietary information or
Confidential Information, including, without limitation while using social media
(e.g., blogging, tweeting, and postings on social networking sites).  You
understand and agree that any unauthorized use of Confidential Information by
you or by any party receiving such information through you shall be deemed a
material breach of this Agreement.
For purposes of this Agreement, “Confidential Information” means all non-public
information that is not generally known in the trade or industry and that is
valuable to McDonald’s and that is or was disclosed by McDonald’s or by its
affiliates to you or obtained by or imparted to you through your employment with
McDonald’s (whether prepared by McDonald’s or its agents or advisors) in oral,
electronic, tangible or intangible form, concerning the processes, products,
services, technology or business of McDonald’s, that is either identified by
McDonald’s as being confidential, or that would be understood by a person in
your position, exercising reasonable business judgment, to be confidential. 
Confidential Information includes, but is not limited to, the following:  (a)
trade secrets and proprietary information as defined in this Agreement; (b)
special information about relationships and distributors, vendors, suppliers,
manufacturers, franchisees, employees and customers; (c) special and
confidential knowledge about McDonald’s relating to pricing, business and
financial affairs, advertising, marketing, sales, expansion plans, new store
sites and strategies for McDonald’s business, including various technical items
and equipment used or contemplated for use in McDonald’s business; and (d) any
information McDonald’s has received, and in the future may receive, from third
parties for which McDonald’s may owe a duty to maintain confidentiality or to
use solely for limited purposes.  For purposes of this Agreement, the terms
“trade secrets” and “proprietary information” include processes, methods,
recipes, techniques, systems, formulae, patents, models, devices, compilations,
customer lists, financial information, development plans, supplier lists and any
information of whatever nature that gives McDonald’s an opportunity to obtain an
advantage over competitors who do not know or use such information or data or
any information that would be harmful to McDonald’s, if disclosed.  Confidential
Information does not include general knowledge in the industry in which
McDonald’s is engaged,



Separation Agreement Page 10 of 15

--------------------------------------------------------------------------------

information or materials disseminated to the general public by McDonald’s,
and/or information that becomes public through no wrongful act or omission by
you or by any other person.
Nothing herein shall prohibit or interfere with your right to file a charge,
cooperate or participate in an investigation or proceeding conducted by the
Equal Employment Opportunity Commission, or other federal, state, or local
agency or from responding to any lawful subpoena or grand jury summons, provided
that if you receive a subpoena or other legal process that may require your
disclosure of McDonald’s confidential information you shall provide McDonald’s
with timely notice of the subpoena or other legal process and, if McDonald’s
contests the subpoena or other process, you shall not provide information or
testimony until the dispute is resolved.  In addition, nothing herein prohibits
you from reporting possible violations of federal, state or local law or
regulation to any governmental agency or entity, including, but not limited to,
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal, state or local law or
regulation.  You do not need the prior authorization or approval from
McDonald’s, and are not required to notify McDonald’s, before making any such
reports or disclosures.  In addition, you shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made (x) in confidence either directly or indirectly to a
federal, state, or local government official, or to an attorney, solely for the
purpose of reporting or investigating a violation of law or (y) in a complaint,
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  This section shall govern to the extent it may conflict with any
other provision of this Agreement.
REASONABLENESS OF RESTRICTIVE COVENANTS
You acknowledge that McDonald’s has expended and shall continue to expend
substantial amounts of time, money and effort to develop business strategies,
employee, customer and other relationships and goodwill to build an effective
organization.  You acknowledge that McDonald’s has a legitimate business
interest in and right to protect its Confidential Information, goodwill and
employee, customer and other relationships, and that McDonald’s would be
seriously damaged by the disclosure of Confidential Information and the loss or
deterioration of its employee, customer and other relationships.  You further
acknowledge that McDonald’s is entitled to protect and preserve the going
concern value of its business to the extent permitted by law.  In light of the
foregoing acknowledgments, you agree that the covenants contained in this
Agreement are reasonable and properly required for the adequate protection of
the businesses and goodwill of McDonald’s.
You further acknowledge that, although your compliance with the covenants
contained in this Agreement may prevent you from earning a livelihood in a
business similar to the business of McDonald’s, your experience and capabilities
are such that you have other opportunities to earn a livelihood and adequate
means of support for you and your dependents.  In light of the foregoing
acknowledgements, you agree not to challenge or contest the reasonableness,
validity or enforceability of any limitations and obligations contained in this
Agreement.
RECEIPT OF PAY AND BENEFITS TO DATE
You acknowledge and agree that you have not applied for, nor are you eligible
for, short-term disability, long-term disability, worker’s compensation, or
family and medical leave under applicable federal, state and local law.  You
further agree that you have received all salary and benefits due to you to date,
and 


Separation Agreement Page 11 of 15

--------------------------------------------------------------------------------

have taken any family and medical leave to which you are entitled.  All pay
earned by you, including vacation pay, has been paid or is included in the
amounts referred to in the section entitled “Accrued Obligations.”
REMEDIES FOR BREACH
You acknowledge that your violation of any of the covenants contained in this
Agreement would cause irreparable damage to McDonald’s an amount that would be
material but not readily ascertainable, and that any remedy at law (including
the payment of damages) would be inadequate.  Accordingly, you agree that,
notwithstanding any provision of this Agreement to the contrary, in addition to
any other damages it is able to show, in the event of your violation of any of
the covenants contained in this Agreement, McDonald’s shall be entitled (without
the necessity of showing economic loss or other actual damage) to cease payment
of the compensation and benefits contemplated by this Agreement to the extent
not previously paid or provided and your prompt return of any portion of such
compensation and the value of such benefits previously paid or provided  In
addition to the foregoing, McDonald’s shall be entitled to specific performance
and other injunctive relief (including temporary restraining orders, preliminary
injunctions and permanent injunctions), without the requirement to post bond, in
any court of competent jurisdiction for your actual or threatened breach of any
of the covenants set forth in this Agreement.  The period during which any such
covenant applies shall be deemed automatically extended by any period during
which you are in violation of the provisions thereof.
Notwithstanding the foregoing, nothing in this Agreement shall prohibit or
interfere with your right to challenge enforcement of this Agreement under the
Older Workers Benefit Protection Act before a court or tribunal or before the
Equal Employment Opportunity Commission.  Further, nothing in this Agreement
prohibits you from reporting possible violations of federal, state or local law
or regulation to any governmental agency or entity, including, but not limited
to, the Department of Justice, the Securities and Exchange Commission, the
Congress, and any agency Inspector General, or making other disclosures that are
protected under the whistleblower provisions of federal, state or local law or
regulation.  You do not need the prior authorization or approval of the Law
Department or anyone else at McDonald’s to make any such reports or disclosures,
and you are not required to notify McDonald’s that you have made such reports or
disclosures.
CHOICE OF LAW
You and McDonald’s agree that this Agreement is to be interpreted and enforced
pursuant to the law of Delaware.  Should any dispute arise between the parties
and the law of the forum state prevents use of this choice of law provision with
respect to any issue, then the law of the forum state shall be adopted for that
issue.
ENTIRE AGREEMENT; AMENDMENT
This Agreement contains the full agreement between you and McDonald’s and
completely supersedes any prior written or oral agreements or representations
concerning the subject matter thereof; provided, however, that you agree and
acknowledge that the obligations and restrictive covenants set forth in this
Agreement (including the sections entitled “Non-Solicitation of Employees;
Non-Interference with Business Relationships; Confidentiality of Employee Names;
Non-Disturbance;” “Non-Compete;” and “Confidential Information”) shall not
supersede, and instead shall be in addition to, the obligations and


Separation Agreement Page 12 of 15

--------------------------------------------------------------------------------

restrictive covenants set forth in the Confidentiality, Intellectual Property &
Restrictive Covenant Agreement between you and McDonald’s that you signed for
good and valuable consideration and that was ancillary to your employment with
McDonald’s.
This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.  Any oral representation or modification concerning this
Agreement shall be of no force or effect.
HEADINGS; INTERPRETATION
The headings and captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.
As used in this Agreement, the term “including” does not limit the preceding
words or terms.
COMPLIANCE WITH CODE SECTION 409A
The intent of the parties is that payments and benefits under this Agreement
comply with, or be exempt from, Internal Revenue Code Section 409A (“Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance with Code Section 409A.  Any payments
that qualify for the “short-term deferral” exception, the separation pay
exception or another exception under Code Section 409A shall be paid under the
applicable exception.  For purposes of the limitations on nonqualified deferred
compensation under Code Section 409A, each payment or installment in a series of
payments under this Agreement shall be treated as a separate payment of
compensation.  All payments to be made upon a termination of employment under
this Agreement may only be made upon a “separation from service” under Code
Section 409A to the extent necessary to avoid the imposition of penalty taxes on
you pursuant to Code Section 409A.  In no event may you, directly or indirectly,
designate the calendar year of any payment under this Agreement, and to the
extent required by Code Section 409A, any payment that may be paid in more than
one taxable year (depending on the time that you execute this Agreement) shall
be paid in the later taxable year.  In no event shall McDonald’s be liable for
any additional tax, interest or penalty that may be imposed on you by Code
Section 409A or otherwise or for damages for failing to comply with Code Section
409A.  If you are deemed on your Termination Date to be a “specified employee”
within the meaning of Code Section 409A, then with regard to any payment or the
provision of any benefit that is considered “nonqualified deferred compensation”
under Code Section 409A payable on account of a “separation from service,” to
the extent required by Code Section 409A, such payment or benefit shall be made
or provided on the date which is the earlier of (a) the expiration of the six
(6)-month period measured from the date of your “separation from service,” and
(b) the date of your death, to the extent required under Code Section 409A. 
Upon the expiration of the foregoing delay period, all payments and benefits
delayed pursuant to this section shall be paid or reimbursed to you in a lump
sum and all remaining payments and benefits due (if any) shall be paid or
provided in accordance with the normal payment dates.  With regard to any
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Code Section 409A, (i) the right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, (iii) such payments
shall be made on or before the last day of your taxable year following the
taxable year in which the expense



Separation Agreement Page 13 of 15

--------------------------------------------------------------------------------

occurred and (iv) any reimbursement is for expenses incurred during your
lifetime (or during a shorter period of time specified in this Agreement).
SAVINGS CLAUSE
In the event that any one (1) or more provisions (or portion thereof) of this
Agreement is held to be invalid, unlawful or unenforceable for any reason, the
invalid, unlawful or unenforceable provision (or portion thereof) shall be
construed or modified so as to provide the released parties with the maximum
protection that is valid, lawful and enforceable, consistent with the intent of
the parties in entering into this Agreement.  If such provision (or portion
thereof) cannot be construed or modified so as to be valid, lawful and
enforceable, that provision (or portion thereof) shall be construed as narrowly
as possible and shall be severed from the remainder of this Agreement (or
provision), and the remainder shall remain in effect and be construed as broadly
as possible, as if such invalid, unlawful or unenforceable provision (or portion
thereof) had never been contained in this Agreement.
KNOWING AND VOLUNTARY AGREEMENT AND RELEASE, AND ACCEPTANCE AND RETURN OF THE
AGREEMENT
You have participated in negotiating the terms of this Agreement.  You have read
this Agreement and understand it fully.  You acknowledge that you have been and
are hereby advised by this Agreement to consult with an attorney prior to
executing this Agreement.
If you do not sign and return this Agreement, no part of the payments and
benefits described in this Agreement shall be available to you.
[Signature Page Follows]




Separation Agreement Page 14 of 15

--------------------------------------------------------------------------------



I have read and understand this Agreement.  By signing below, I hereby fully and
freely agree to abide by the promises, releases, and obligations set forth
above.




Name (print):  Stephen Easterbrook                                              
                                               


Signature: /s/ Stephen Easterbrook                                              
                                                 


Date: October 31, 2019                                          







McDonald’s Corporation Signature: /s/ Jerome N.
Krulewitch                                                       



Name (print):  Jerome N. Krulewitch                                            
                                                  


Title:   General Counsel                                                        
                                                            


Date: November 1, 2019                                        





Separation Agreement Page 15 of 15

--------------------------------------------------------------------------------

Attachment A:  Intellectual Property
Please list any Intellectual Property that you made, conceived or learned prior
to the commencement of your employment with McDonald’s:










Attachment A Page 1 of 1